Exhibit 10.2
 
EXECUTION VERSION


EARN-OUT AGREEMENT
 
by and among
 
STEVEN MADDEN, LTD.,
 
CEJON, INC.,


CEJON ACCESSORIES, INC.,


NEW EAST DESIGNS, LLC,


DAVID SEEHERMAN


and


KENNETH ROGALA


Dated as of May 25, 2011
 
 
 

--------------------------------------------------------------------------------

 


EARN-OUT AGREEMENT


This EARN-OUT AGREEMENT (this “Agreement”), dated as of May 25, 2011 and
effective as of the Closing Date (as defined below), if one occurs, is entered
into by and among Steven Madden, Ltd., a Delaware corporation (“Purchaser”),
David Seeherman (“Seller”), Cejon, Inc., a New Jersey corporation (“Cejon,
Inc.”), Cejon Accessories, Inc., a New York corporation (“CAI”), New East
Designs, LLC, a Missouri limited liability company (“New East”, and together
with Cejon, Inc. and CAI, collectively, the “Companies” and each individually, a
“Company”) and Kenneth Rogala (“KR”). All capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Stock Purchase
Agreement (as defined below).


RECITALS


WHEREAS, concurrently herewith, Seller, Cejon, Inc., KR and Purchaser are
entering into that certain Stock Purchase Agreement, dated as of the date hereof
(as amended from time to time in accordance with its terms, the “Stock Purchase
Agreement”), pursuant to which Purchaser shall purchase all of the issued and
outstanding shares of capital stock of each of Cejon, Inc. and CAI from Seller
and all of the issued and outstanding membership interests of New East from
Cejon, Inc. and KR;


WHEREAS, pursuant to Section 2.2(a) of the Stock Purchase Agreement, Seller and
KR shall be entitled to receive certain earn-out purchase price payments,
subject to the terms and conditions of this Agreement, in respect of each
Earn-Out Year (as defined below).


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto, intending to be legally
bound, hereby agree as follows:


1.             Definitions. As used in this Agreement, the following terms shall
have the meanings indicated:


“2011 Additional Contingent Amount” shall have the meaning set forth in Section
3(a) hereof.


“2011 Additional Contingent Amount Cap” shall have the meaning set forth in
Section 3(a) hereof.


“2011 Contingent Purchase Price Payment” shall have the meaning set forth in
Section 2(a) hereof.


“2011 Earn-Out Year” shall mean the twelve month period beginning on July 1,
2011 and ending on June 30, 2012.


“2011 Excess EBITA” shall have the meaning set forth in Section 3(a) hereof.


“2012 Additional Contingent Amount” shall have the meaning set forth in Section
3(b) hereof.


 
1

--------------------------------------------------------------------------------

 
 
“2012 Additional Contingent Amount Cap” shall have the meaning set forth in
Section 3(b) hereof.


“2012 Contingent Purchase Price Payment” shall have the meaning set forth in
Section 2(b) hereof.


“2012 Earn-Out Year” shall mean the twelve month period beginning on July 1,
2012 and ending on June 30, 2013.


“2012 Excess EBITA” shall have the meaning set forth in Section 3(b) hereof.


“2013 Additional Contingent Amount” shall have the meaning set forth in Section
3(c) hereof.


“2013 Additional Contingent Amount Cap” shall have the meaning set forth in
Section 3(c) hereof.


“2013 Contingent Purchase Price Payment” shall have the meaning set forth in
Section 2(c) hereof.


“2013 Earn-Out Year” shall mean the twelve month period beginning on July 1,
2013 and ending on June 30, 2014.


“2013 Excess EBITA” shall have the meaning set forth in Section 3(c) hereof.


“2014 Additional Contingent Amount” shall have the meaning set forth in Section
3(d) hereof.


“2014 Additional Contingent Amount Cap” shall have the meaning set forth in
Section 3(d) hereof.


“2014 Contingent Purchase Price Payment” shall have the meaning set forth in
Section 2(d) hereof.
 
“2014 Earn-Out Year” shall mean the twelve month period beginning on July 1,
2014 and ending on June 30, 2015.


“2014 Excess EBITA” shall have the meaning set forth in Section 3(d) hereof.


“2015 Additional Contingent Amount” shall have the meaning set forth in Section
3(e) hereof.


“2015 Additional Contingent Amount Cap” shall have the meaning set forth in
Section 3(e) hereof.


“2015 Contingent Purchase Price Payment” shall have the meaning set forth in
Section 2(e) hereof.

 
2

--------------------------------------------------------------------------------

 


“2015 Earn-Out Year” shall mean the twelve month period beginning on July 1,
2015 and ending on June 30, 2016.


“2015 Excess EBITA” shall have the meaning set forth in Section 3(e) hereof.


“AAA” shall mean the American Arbitration Association.


“Affiliate” with respect to any Person shall mean any other Person which,
directly or indirectly, is in control of, is controlled by or is under common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise. In the case of any
Person who is an individual, such Person’s Affiliates shall include such
Person’s spouse, siblings, parents, children, grandchildren, and trusts for the
benefit of any of the foregoing.


“Agreement” shall have the meaning set forth in the preamble.


“Annual Earn-Out Amount” shall have the meaning set forth in Section 2(f)
hereof.


“Applicable Contingent Purchase Price Payment Date” shall have the meaning set
forth in Section 5(a) hereof.


“Boards of Directors” shall have the meaning set forth in Section 8(a) hereof.


“Business Day” means any day that is not a Saturday or Sunday or a legal holiday
on which banks are authorized or required by law to be closed in New York, New
York.


“CAI” shall have the meaning set forth in the preamble.


“Cejon, Inc.” shall have the meaning set forth in the preamble.


“Company” or “Companies” shall have the meaning set forth in the recitals.


“Contingent Purchase Price Payment” shall mean each of the 2011 Contingent
Purchase Price Payment, the 2012 Contingent Purchase Price Payment, the 2013
Contingent Purchase Price Payment, the 2014 Contingent Purchase Price Payment
and the 2015 Contingent Purchase Price Payment.


“Contingent Purchase Price Statement” shall have the meaning set forth in
Section 4(a) hereof.


“Dispute” shall have the meaning set forth in Section 19 hereof.


“Dispute Notice” shall have the meaning set forth in Section 4(b) hereof.


“Disputing Party” shall have the meaning set forth in Section 19 hereof.


 
3

--------------------------------------------------------------------------------

 
 
“Earn-Out Multiple” shall mean 5.


“Earn-Out Year” shall mean each of the 2011 Earn-Out Year, the 2012 Earn-Out
Year, the 2013 Earn-Out Year, the 2014 Earn-Out Year and the 2015 Earn-Out Year.


“EBITA” shall mean net income of the Companies before interest, taxes, and
amortization of intangibles. In computing EBITA, (u) the Companies shall be
charged a royalty payment for each Earn-Out Year equal to six hundred and fifty
dollars ($650,000), (v) the Companies shall be charged for direct services
provided to the Companies by Purchaser or its Affiliates (other than the
Companies) at commercially reasonable rates but shall not be charged any
allocation of Purchaser’s corporate overhead expenses; (w) no income or expense
shall be included in respect of any extraordinary gains or losses (such as from
the sale of real property, investments, securities or fixed assets), provided,
however, that in no case shall the write-off of bad debts be deemed an
extraordinary loss; (x) no income or expense shall be included in respect of any
gains or losses as a result of changes in the balance of the liability recorded
in relation to Earn-Out payments under SFAS 141(R) - Business Combinations as of
subsequent reporting periods; and (y) three percent (3%) of the total amount of
wholesale net sales of “Cejon” brand products sold by Purchaser (not through the
Companies) shall be included as income, and (z) the cost basis for inventory
shall be the amount set forth in Section 2.3 of the Disclosure Schedule to the
Stock Purchase Agreement or, to the extent different, the amount as finally
determined on the True-Up Balance Sheet, and in the event that such amount is
increased on the books and records of the Company for GAAP purposes, or
otherwise, such increase shall be removed for purposes of the calculation of
EBITA.


“Final Contingent Purchase Price Statement” shall have the meaning set forth in
Section 4(c) hereof.


“Final Financial Statements” shall have the meaning set forth in Section 4(c)
hereof.


“Financial Statements” means for any Earn-Out Year, unaudited consolidated
financial statements for the Companies for such Earn-Out Year, which shall be
prepared in accordance with GAAP.


“GAAP” shall mean United States generally accepted accounting principles, as in
effect on the date of this Agreement, consistently applied.


“Independent Accounting Firm” shall have the meaning set forth in Section 4(b).


“Intercompany Transaction” shall have the meaning set forth in Section 9 hereof.


“KR Employment Agreement” shall mean the employment agreement, dated as of the
date hereof, between Purchaser and KR, executed and delivered simultaneously
with the execution and delivery of this Agreement.


“New East” shall have the meaning set forth in the recitals.


 
4

--------------------------------------------------------------------------------

 
 
“Notice of Set-Off Dispute” shall have the meaning set forth in Section 6(b)
hereof.


“Person” shall mean an individual, partnership, venture, unincorporated
association, organization, syndicate, corporation, limited liability company, or
other entity, trust, trustee, executor, administrator or other legal or personal
representative or any government or any agency or political subdivision thereof.


“Purchaser” shall have the meaning set forth in the preamble.


“Revised Contingent Purchase Price Statement” shall have the meaning set forth
in Section 4(b) hereof.


“Revised Financial Statements” shall have the meaning set forth in Section 4(b)
hereof.


“Rules” shall have the meaning set forth in Section 19 hereof.


“Seller” shall have the meaning set forth in the preamble.


“Seller Employment Agreement” shall mean the employment agreement, dated as of
the date hereof, between Purchaser and Seller, executed and delivered
simultaneously with the execution and delivery of this Agreement.


“Set-Off Notice” shall have the meaning set forth in Section 6(b) hereof.


“Set-Off Review Period” shall have the meaning set forth in Section 6(b) hereof.


“Stock Purchase Agreement” shall have the meaning set forth in the recitals.


“Unused EBITA” shall have the meaning set forth in Section 3(b) hereof.


2.             Contingent Purchase Price Calculation. Each Contingent Purchase
Price Payment shall be payable in accordance with Section 5, as follows:


(a)           2011 Contingent Purchase Price Payment. The aggregate amount of
the contingent purchase price payment payable to Seller and KR with respect to
the 2011 Earn-Out Year (the “2011 Contingent Purchase Price Payment”) shall
equal the sum of (x) the applicable Annual Earn-Out Amount (as defined below)
for the 2011 Earn-Out Year, plus (y) the 2011 Additional Contingent Amount (as
defined below).


(b)           2012 Contingent Purchase Price Payment. The aggregate amount of
the contingent purchase price payment payable to Seller and KR with respect to
the 2012 Earn-Out Year (the “2012 Contingent Purchase Price Payment”) shall
equal the sum of (x) the applicable Annual Earn-Out Amount for the 2012 Earn-Out
Year, plus (y) the 2012 Additional Contingent Amount (as defined below).


 
5

--------------------------------------------------------------------------------

 
 
(c)           2013 Contingent Purchase Price Payment. The aggregate amount of
the contingent purchase price payment payable to Seller and KR with respect to
the 2013 Earn-Out Year (the “2013 Contingent Purchase Price Payment”) shall
equal the sum of (x) the applicable Annual Earn-Out Amount for the 2013 Earn-Out
Year, plus (y) the 2013 Additional Contingent Amount (as defined below).


(d)           2014 Contingent Purchase Price Payment. The aggregate amount of
the contingent purchase price payment payable to Seller and KR with respect to
the 2014 Earn-Out Year (the “2014 Contingent Purchase Price Payment”) shall
equal the sum of (x) the applicable Annual Earn-Out Amount for the 2014 Earn-Out
Year, plus (y) the 2014 Additional Contingent Amount (as defined below).


(e)           2015 Contingent Purchase Price Payment. The aggregate amount of
the contingent purchase price payment payable to Seller and KR with respect to
the 2015 Earn-Out Year (the “2015 Contingent Purchase Price Payment”) shall
equal the sum of (x) the applicable Annual Earn-Out Amount for the 2015 Earn-Out
Year, plus (y) the 2015 Additional Contingent Amount (as defined below);
provided, that in the event that EBITA for any given Earn-Out Year is less than
eleven million dollars ($11,000,000), and the aggregate EBITA for all Earn-Out
Years, collectively, is greater than or equal to fifty-five million dollars
($55,000,000), then the aggregate amount payable in respect of the 2015
Contingent Purchase Price Payment shall be the positive difference, if any, of
twenty-five million dollars ($25,000,000) minus the total of all Contingent
Purchase Price Payments paid or payable by Purchaser pursuant to Sections 2(a),
2(b), 2(c) and 2(d) hereof.


(f)           As used in this Agreement, the term “Annual Earn-Out Amount” with
respect to any given Earn-Out Year, shall mean the following:


(i)            If EBITA for a given Earn-Out Year is greater than or equal to
eleven million dollars ($11,000,000), then the Annual Earn-Out Amount for such
Earn-Out Year shall be five million dollars ($5,000,000);


(ii)           If EBITA for a given Earn-Out Year is greater than or equal to
ten million dollars ($10,000,000) and less than eleven million dollars
($11,000,000), then the Annual Earn-Out Amount for such Earn-Out Year shall be
40% of the EBITA for such Earn-Out Year;


(iii)          If EBITA for a given Earn-Out Year is greater than or equal to
nine million three hundred and fifty thousand dollars ($9,350,000) and less than
ten million dollars ($10,000,000), then the Annual Earn-Out Amount for such
Earn-Out Year shall be 36% of the EBITA for such Earn-Out Year;


(iv)          If EBITA for a given Earn-Out Year is greater than or equal to six
million five hundred and forty-five thousand dollars ($6,545,000) and less than
nine million three hundred and fifty thousand dollars ($9,350,000), then the
Annual Earn-Out Amount for such Earn-Out Year shall be 27% of the EBITA for such
Earn-Out Year; and


(v)           If EBITA for a given Earn-Out Year is less than six million five
hundred and forty-five thousand dollars ($6,545,000), then the Annual Earn-Out
Amount for such Earn-Out Year shall be zero.


 
6

--------------------------------------------------------------------------------

 
 
(g)           For the avoidance of doubt, the parties acknowledge that (i) no
Contingent Purchase Price Payment shall ever be less than zero, and (ii) each
Contingent Purchase Price Payment is payable whether or not Seller is employed
by Purchaser or the Companies at any time during or after the applicable
Earn-Out Year.


3.             Additional Contingent Amount.


(a)           2011 Additional Contingent Amount. The Additional Contingent
amount for the 2011 Earn-Out Year (the “2011 Additional Contingent Amount”)
shall equal the product of (x) the Earn-Out Multiple and (y) the amount by which
EBITA for fiscal year 2011 exceeds twelve million one hundred thousand dollars
($12,100,000) (the “2011 Excess EBITA”); provided, that in no event shall the
aggregate amount payable by Purchaser pursuant to this Section 3(a) be greater
than six million six hundred thousand dollars ($6,600,000) (the “2011 Additional
Contingent Amount Cap”).


(b)           2012 Additional Contingent Amount. The Additional Contingent
amount for the 2012 Earn-Out Year (the “2012 Additional Contingent Amount”)
shall equal the product of (x) the Earn-Out Multiple and (y) the amount by which
EBITA for fiscal year 2012 plus the Unused EBITA (as defined herein) for the
2011 Earn-Out Year exceeds thirteen million three hundred and ten thousand
dollars ($13,310,000) (the “2012 Excess EBITA”); provided, that in no event
shall the aggregate amount payable by Purchaser pursuant to Sections 3(a) and
3(b) hereof, collectively, be greater than thirteen million two hundred thousand
dollars ($13,200,000) (the “2012 Additional Contingent Amount Cap”). For
purposes of this Section 3, the amount of “Unused EBITA” in any Earn-Out Year
shall be the amount of EBITA for such Earn-Out Year in excess of the amount of
EBITA necessary to reach the applicable Additional Contingent Amount Cap for
such Earn-Out Year; provided, that any such EBITA amount used to reach an
Additional Contingent Payment Cap in any Earn-Out Year shall not be included in
any future calculation set forth in this Section 3.


(c)           2013 Additional Contingent Amount. The Additional Contingent
amount for the 2013 Earn-Out Year (the “2013 Additional Contingent Amount”)
shall equal the product of (x) the Earn-Out Multiple and (y) the amount by which
EBITA for fiscal year 2013 plus the Unused EBITA for the 2012 Earn-Out Year
exceeds fourteen million six hundred and forty-one thousand dollars
($14,641,000) (the “2013 Excess EBITA”); provided, that in no event shall the
aggregate amount payable by Purchaser pursuant to Sections 3(a), 3(b) and 3(c)
hereof, collectively, be greater than nineteen million eight hundred thousand
dollars ($19,800,000) (the “2013 Additional Contingent Amount Cap”).


(d)           2014 Additional Contingent Amount. The Additional Contingent
amount for the 2014 Earn-Out Year (the “2014 Additional Contingent Amount”)
shall equal the product of (x) the Earn-Out Multiple and (y) the amount by which
EBITA for fiscal year 2014 plus the Unused EBITA for the 2013 Earn-Out Year
exceeds sixteen million one hundred and five thousand dollars ($16,105,000) (the
“2014 Excess EBITA”); provided, that in no event shall the aggregate amount
payable by Purchaser pursuant to Sections 3(a), 3(b), 3(c) and 3(d) hereof,
collectively, be greater than twenty-six million four hundred thousand dollars
($26,400,000) (the “2014 Additional Contingent Amount Cap”).


 
7

--------------------------------------------------------------------------------

 
 
(e)           2015 Additional Contingent Amount. The Additional Contingent
amount for the 2015 Earn-Out Year (the “2015 Additional Contingent Amount”)
shall equal the product of (x) the Earn-Out Multiple and (y) the amount by which
EBITA for fiscal year 2015 plus the Unused EBITA for the 2014 Earn-Out Year
exceeds seventeen million seven hundred and fifteen thousand six hundred and ten
dollars ($17,715,610) (the “2015 Excess EBITA”); provided, that in no event
shall the aggregate amount payable by Purchaser pursuant to Sections 3(a), 3(b),
3(c), 3(d) and 3(e) hereof, collectively, be greater than thirty-three million
dollars ($33,000,000).


4.             Contingent Purchase Price Statement; Dispute.


(a)           As promptly as practicable, but in any event within sixty (60)
days after the end of each Earn-Out Year, Purchaser shall prepare and deliver to
Seller (and the Companies shall provide Purchaser with all assistance as may be
reasonably requested by Purchaser in connection with such preparation) (i)
Financial Statements for such Earn-Out Year, (ii) a statement of the Contingent
Purchase Price Payment for such Earn-Out Year, which shall explain in reasonable
detail the calculations of EBITA for such Earn-Out Year (a “Contingent Purchase
Price Statement”) and (iii) reasonable supporting documentation sufficiently
detailed to enable Seller to verify the amounts set forth in such Financial
Statements and Contingent Purchase Price Statement.


(b)           Seller may dispute such Financial Statements and/or Contingent
Purchase Price Statement for such Earn-Out Year by sending a written notice (a
“Dispute Notice”) to Purchaser within sixty (60) days after Purchaser’s delivery
of all of the items specified in Section 4(a) to the Seller. The Dispute Notice
shall identify each disputed item on the Financial Statements or Contingent
Purchase Price Statement, specify the amount of such dispute and set forth in
reasonable detail the basis for such dispute. In the event of any such disputes,
Purchaser and Seller shall attempt, in good faith, to reconcile the items
identified in the Dispute Notice and any related items that may arise during the
process described in this Section 4(b) (including providing information that is
reasonably requested to the other party), and any resolution by them as to any
disputed items shall be final, binding and conclusive on the parties and shall
be evidenced by a writing signed by Purchaser and Seller, including, as
appropriate, revised Financial Statements (“Revised Financial Statements”)
and/or a revised Contingent Purchase Price Statement (a “Revised Contingent
Purchase Price Statement”) reflecting such resolution. If Purchaser and Seller
are unable to reach such resolution within twenty (20) days after Seller’s
delivery of the Dispute Notice to Purchaser, then Purchaser and Seller shall
promptly submit any remaining disputed items for final binding resolution to any
independent accounting firm mutually acceptable to Purchaser and Seller (which
accounting firm has not, within the prior twenty-four (24) months, provided
services to Purchaser, Seller or any of the Companies or any Affiliate of any of
them). If Purchaser and Seller are unable to agree upon an independent
accounting firm within thirty (30) days, an independent accounting firm selected
by Purchaser (which accounting firm has not, within the prior twenty-four (24)
months, provided services to Purchaser or any of the Companies or any Affiliate
of either of them) and an independent accounting firm selected by Seller (which
accounting firm has not, within the prior twenty-four (24) months, provided
services to Seller or any of the Companies or any Affiliate of either of them)
shall select an independent accounting firm that has not, within the prior
twenty-four (24) months, provided services to Purchaser, Seller or any of the
Companies or any Affiliate of any of them. Such independent accounting firm
mutually agreed upon by Purchaser and Seller or selected by the procedure
referenced in the immediately preceding sentence, as the case may be, is
hereinafter referred to as the “Independent Accounting Firm.” If any remaining
disputed items are submitted to an Independent Accounting Firm for resolution,
(A) each party will furnish to the Independent Accounting Firm such workpapers
and other documents and information relating to the remaining disputed items as
the Independent Accounting Firm may request and are available to such party, and
each party will be afforded the opportunity to present to the Independent
Accounting Firm any material relating to the disputed items and to discuss the
resolution of the disputed items with the Independent Accounting Firm; (B) each
party will use its good faith commercially reasonable efforts to cooperate with
the resolution process so that the disputed items can be resolved within
forty-five (45) days after submission of the disputed items to the Independent
Accounting Firm; (C) the determination by the Independent Accounting Firm, as
set forth in a written notice to Purchaser and Seller (which written notice
shall include, as appropriate, Revised Financial Statements and/or a Revised
Contingent Purchase Price Statement), shall be final, binding and conclusive on
the parties absent manifest error; and (D) the fees and disbursements of the
Independent Accounting Firm shall be allocated by the Independent Accounting
Firm between Purchaser and Seller in the same proportion that the aggregate
dollar amount of the disputed items submitted to the Independent Accounting Firm
that are unsuccessfully disputed by Seller (as finally determined by the
Independent Accounting Firm) bears to the total amount of all disputed items
submitted to the Independent Accounting Firm. By way of illustration, if Seller
disputes $500,000 of items, and the Independent Accounting Firm determines that
Seller’s position is correct as to $400,000 of the disputed items, then
Purchaser would bear 80 percent and Seller would bear 20 percent of such fees
and disbursements.


 
8

--------------------------------------------------------------------------------

 
 
(c)           The Financial Statements for such Earn-Out Year and the Contingent
Purchase Price Statement or, if either have been adopted pursuant to Section
4(b), the Revised Financial Statements and/or the Revised Contingent Purchase
Price Statement, shall be deemed to be final, binding and conclusive on
Purchaser and Seller (“Final Financial Statements” and “Final Contingent
Purchase Price Statement”) upon the earliest of (A) the failure of Seller to
deliver to Purchaser the Dispute Notice within thirty (30) days after
Purchaser’s delivery to Seller of all of the items specified in Section 3(a) for
such Earn-Out Year; (B) the resolution by Purchaser and Seller of all disputes,
as evidenced by, as appropriate, Revised Financial Statements and/or a Revised
Contingent Purchase Price Statement; and (C) the resolution by the Independent
Accounting Firm of all disputes, as evidenced by, as appropriate, Revised
Financial Statements and/or a Revised Contingent Purchase Price Statement. Any
Contingent Purchase Price Payment based on Final Financial Statements and a
Final Contingent Purchase Price Statement shall be made in accordance with
Section 5 hereof.


5.             Contingent Purchase Price Payments.


(a)           Each Contingent Purchase Price Payment shall be paid and payable
by Purchaser or the Companies with respect to each Earn-Out Year and shall be
paid on a date or dates selected by Purchaser that results in the payment of
such Contingent Purchase Price Payment in full on or before the tenth (10th)
Business Day after the date on which the Final Financial Statements and Final
Contingent Purchase Price Statement are deemed final, binding and conclusive for
such Earn-Out Year pursuant to Section 4(c) (such date, the “Applicable
Contingent Purchase Price Payment Date”) as follows: 92.5% of each Contingent
Purchase Price Payment shall be paid to Seller; and (ii) 7.5% of each Contingent
Purchase Price Payment shall be paid to KR. Each Contingent Purchase Price
Payment shall be paid in cash and shall be made by wire transfer of immediately
available funds to an account or accounts designated at least two (2) Business
Days prior to the applicable payment date by Seller and KR in writing.


 
9

--------------------------------------------------------------------------------

 
 
(b)           Purchaser shall timely issue a 1099 with respect to 92.5% of each
Contingent Purchase Price Payment to Seller as and to the extent required by law
and shall timely issue a 1099 with respect to 7.5% of each Contingent Purchase
Price Payment to KR as and to the extent required by law.


6.             Set-Off Rights.


(a)           Notwithstanding any provision of this Agreement to the contrary,
the parties hereby acknowledge and agree that, in addition to any other right
hereunder, Purchaser shall have the right, but not the obligation, from time to
time to set off against any Contingent Purchase Price Payment required to be
paid by Purchaser to Seller and KR pursuant to this Agreement any amounts owed
at such time by Seller to any of the Companies or to Purchaser (or any of its
Affiliates) hereunder or pursuant to the Stock Purchase Agreement (after giving
effect to Section 12.2(b) of the Stock Purchase Agreement).


(b)           If Purchaser elects to exercise its set-off rights hereunder
against any amounts otherwise required to be paid by Purchaser to Seller and KR
pursuant to this Agreement, it shall give Seller written notice of such election
(the “Set-Off Notice”) no later than the date on which the Final Financial
Statements and Final Contingent Purchase Price Statement are deemed final,
binding and conclusive pursuant to Section 4(d), which Set-Off Notice shall
include the amount to be set off and a reasonable description of the
circumstances giving rise to Purchaser’s entitlement to such set-off. Seller
shall have thirty (30) days after receipt of such Set-Off Notice to review such
Set-Off Notice (the “Set-Off Review Period”), and in the event that Seller has
any objections or challenges to the exercise of the set-off right of Purchaser,
Seller shall submit a single written notice of set-off dispute (“Notice of
Set-Off Dispute”) to Purchaser during such Set-Off Review Period, specifying in
reasonable detail the nature of any asserted objections or challenges. In the
event that Seller does not submit a Notice of Set-Off Dispute within thirty (30)
days of Purchaser’s delivery of the Set-Off Notice, it shall be conclusively
presumed that Seller and the Companies do not object to such Set-Off Notice and
such Set-Off Notice shall be deemed to be final, binding and conclusive on the
parties. In the event of any such dispute, Seller and Purchaser shall negotiate
in good faith to resolve such dispute for thirty (30) days after receipt by
Purchaser of the Notice of Set-Off Dispute. If Seller and Purchaser are unable
to resolve such dispute within such 30-day period, Purchaser will not be
entitled to set off any amounts until there is a final, non-appealable order or
determination regarding the set-off dispute in accordance with Section 20 hereof
(the “Final Determination”). If the Final Determination states that Purchaser
was entitled to set-off any amounts (the “Determined Set-Off Amount”), then
following the Final Determination, Seller shall pay to Purchaser the amount of
interest earned on the Determined Set-Off Amount, calculated from the date that
Purchaser could have set-off such Determined Set-Off Amount, at a rate per annum
equal to the Prime Rate, calculated and payable monthly, compounded monthly.


 
10

--------------------------------------------------------------------------------

 
 
(c)           In the case of any such set-off by Purchaser pursuant to this
Section 6, Seller’s obligation to make such payment (or any portion thereof)
shall be deemed satisfied and discharged to the extent of such set-off. The
exercise of such right of set-off by Purchaser in good faith, whether or not
finally determined to be justified, will not constitute a breach under this
Agreement or the Stock Purchase Agreement.


7.             Covenants of Purchaser. Purchaser hereby covenants and agrees
that, from the Closing Date until the earlier of (i) the termination of this
Agreement or (ii) the end of the 2015 Earn-Out Year, it will (x) maintain each
of the Companies as a division of Purchaser, which will maintain appropriate
accounting books and records necessary to calculate amounts payable hereunder,
and (y) conduct the operation of the business of each Company in a commercially
reasonable manner, taking into account the business of each of the Companies,
Purchaser or any of its affiliate, taken as a whole.


8.             Corporate Governance During Earn-Out Period. Seller and Purchaser
agree that until the earlier of the termination of this Agreement or the end of
the 2015 Earn-Out Year, the Companies shall be managed in accordance with the
following provisions:


(a)           The Board of Directors of each of CAI and Cejon, Inc. (the “Boards
of Directors”) shall consist of the same three (3) persons, and Purchaser will
vote the common stock of CAI and the common stock of Cejon, Inc., respectively,
owned by it in favor of the election of two (2) designees of Purchaser and one
(1) designee of Seller, provided that during his term of employment with the
Companies, the designee of Seller shall be himself. Except as specifically
provided for in Sections 8(b) or 8(c) hereof, the Boards of Directors or their
designee shall have authority to control all of the operations of the Companies.


(b)           Notwithstanding the provisions of Section 8(a) to the contrary,
the following actions shall not be taken without the mutual consent of Seller,
on the one hand, and Purchaser or the Boards of Directors, on the other hand:
(i) entering into any transaction with any Affiliate of Purchaser or the
Companies or any officer or director of Purchaser or the Companies or their
respective Affiliates (including family members), other than compensation
arrangements in the ordinary course operations of the Companies consistent with
past practice, (ii) voluntarily liquidating or dissolving the Companies, (iii)
filing of a petition under bankruptcy or other insolvency laws, or admitting in
writing that any of the Companies is bankrupt, insolvent or generally unable to
pay its debts as they become due, (iv) issuing any capital stock or other
securities of any of the Companies or granting any option or other right to
acquire any capital stock or other securities of any of the Companies, (v)
selling all or substantially all of the stock or assets of any of the Companies
to a third party that is not a one-hundred percent (100%)-owned subsidiary of
Purchaser or Purchaser itself (other than sales of inventory in the ordinary
course of business consistent with such Company’s past practices) or engaging in
a merger transaction (other than mergers solely for the purpose of
reincorporating any of the Companies in the state of Delaware), or (vi) ceasing
the design, marketing, sale or distribution of accessories. For the avoidance of
doubt, it is acknowledged and agreed among the parties hereto that the
restrictions set forth in clause (v) above shall not apply to a sale of all or
substantially all of the stock or assets of Purchaser or any Affiliate of
Purchaser (other than the Companies) or the engagement by Purchaser or any
Affiliate of Purchaser (other than the Companies) in any merger transaction.
Furthermore, neither Purchaser nor any of the Companies may, or may cause any of
its Affiliates to, take any action or enter into any transaction that is
primarily intended to adversely affect any of the Contingent Purchase Price
Payments payable under this Agreement, provided that such prohibition shall not
restrict Purchaser or any of its Affiliates from manufacturing, selling and
distributing any products, including accessories. Subject to the preceding
sentence, Seller acknowledges and agrees that, (x) there is no assurance that
Seller will receive any Contingent Purchase Price Payment and Purchaser,
together with its Affiliates, shall not be obligated to take or refrain from
taking any action to increase the likelihood that any Contingent Purchase Price
Payment is earned, (y) Purchaser has not promised or projected any Contingent
Purchase Price Payment, and (z) the parties solely intend the express provisions
of this Agreement to govern their contractual relationship.


 
11

--------------------------------------------------------------------------------

 
 
(c)           Seller and the appropriate designees of Purchaser shall consult
regularly (but in any event at least quarterly) with each other to mutually
agree on EBITA and revenue goals.


(d)           Seller shall, subject to Purchaser’s then existing policies,
practices and procedures consistently applied to Purchaser and to all domestic
subsidiaries or divisions of Purchaser, be responsible for: (i) the
determination of the compensation and benefits payable to the Companies’
employees, (ii) the strategic direction and budget of the Companies, (iii) the
acceptance of new customers and termination of existing customers of the
Companies, (iv) the hiring, promotion or termination of employees of the
Companies, (v) the design, sale, marketing and distribution of products to
historical and prospective customers of the Companies, and (vi) the termination
of existing suppliers of the Companies or engagement of new suppliers for the
Companies. Notwithstanding the foregoing, the Boards of Directors shall have the
authority, in their sole discretion, to veto, modify or change any action taken
or to be taken by the Companies with respect to any matter contained in this
Section 8(d).


(e)           In the event that the employment of Seller is terminated by the
Companies, including, without limitation, due to his death or disability, (i) he
may be removed from the Boards of Directors and (ii) all decisions regarding the
Companies shall be at the sole discretion of Purchaser or its designees and the
Companies shall thereafter be operated by Purchaser in a manner determined in
its sole discretion; provided that neither Purchaser nor the Companies may take
or omit to take any action that is primarily intended to adversely affect any of
the Contingent Purchase Price Payments under this Agreement.


9.             Intercompany Transactions and Other Activities During Earn-Out
Period. For purposes of determining any Contingent Purchase Price Payment
payable under this Agreement, Seller and Purchaser agree that until the earlier
of the termination of this Agreement or the end of the 2015 Earn-Out Year, all
transactions between the Companies, on the one hand, and Purchaser or any of its
subsidiaries (excluding the Companies), on the other hand (each an “Intercompany
Transaction”), shall be (a) for domestic retail stores and website transactions,
at actual cost (including, to the extent incurred, freight, duty, warehousing
and handling charges and tags, labeling, packaging, ticketing and other
customary costs that increase the price of the goods), plus ten percent (10%)
and (b) for the international division, at actual cost (including, to the extent
incurred, freight, warehousing and handling charges and tags, labeling,
packaging, ticketing and other customary costs that increase the price of the
goods), plus four percent (4%).


 
12

--------------------------------------------------------------------------------

 
 
10.           Tax Treatment. Purchaser, Seller and KR agree to treat any
payments made to Seller and KR under Sections 2 and 3 of this Agreement as
additional consideration for the purchase of the stock and equity securities of
the Companies (it being understood that a portion of such payments will be
treated as interest under Section 483 of the Code and Section 1274 of the Code),
and Purchaser, Seller and KR shall, and Purchaser shall cause the Companies to,
report these payments as such on their respective federal, state and local tax
returns (unless otherwise required under applicable law).


11.           Term. This Agreement shall be effective on the Closing Date, if
one occurs, and shall continue until the payment of all Contingent Purchase
Price Payments pursuant to Section 5.


12.           Assignment; Binding Nature. Neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned by Seller. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective heirs,
personal representatives, legatees, successors and permitted assigns.


13.           Amendment. This Agreement may be modified or amended only by an
instrument in writing, duly executed by Purchaser, on the one hand, and Seller,
on the other hand.


14.           Notices. All notices, demands and communications of any kind which
any party hereto may be required or desires to serve upon another party under
the terms of this Agreement shall be in writing and shall be given by: (a)
personal service upon such other party; (b) mailing a copy thereof by certified
or registered mail, postage prepaid, with return receipt requested; (c) sending
a copy thereof by Federal Express or equivalent courier service; or (d) sending
a copy thereof by facsimile, in each case addressed as follows:


If to the Companies:


Cejon, Inc.

390 Fifth Avenue, Suite 602

New York, New York 10018

Attention: David Seeherman
Facsimile: (314) 259-2020


with copies to:


Bryan Cave LLP
211 North Broadway, Suite 3600

St. Louis, MO 63102
Attention: John Welge, Esq.
Facsimile No.: (314) 552-8545


 
13

--------------------------------------------------------------------------------

 
 
If to Seller:


David Seeherman

390 Fifth Avenue, Suite 602
New York, New York 10018

Facsimile: (314) 259-2020


with copies to:


Bryan Cave LLP
211 North Broadway, Suite 3600

St. Louis, MO 63102
Attention: John Welge, Esq.
Facsimile No.: (314) 552-8545


If to KR:


Kenneth Rogala

390 Fifth Avenue, Suite 602

New York, New York 10018


If to Purchaser:


Steven Madden, Ltd.

52-16 Barnett Ave.

Long Island City, New York 11104

Attention: Awadhesh Sinha
Facsimile: (718) 446-5599


with copies to:


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
United States of America
Attention: James A. Grayer, Esq.
Facsimile: (212) 715-8000


In the case of service by Federal Express or equivalent courier service or by
facsimile or by personal service, such service shall be deemed complete upon
delivery or transmission, as applicable. In the case of service by mail, such
service shall be deemed complete on the fifth Business Day after mailing. The
addresses and facsimile numbers to which, and persons to whose attention,
notices and demands shall be delivered or sent may be changed from time to time
by notice served as hereinabove provided by any party upon any other party.


 
14

--------------------------------------------------------------------------------

 
 
15.           Governing Law; Jurisdiction. This Agreement and all the
transactions contem­plated hereby, and all disputes between the parties under or
related to the Agreement or the facts and circumstances leading to its
execution, whether in contract, tort or otherwise, shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
including, without limitation, Section 5-1401 and 5-1402 of the New York General
Obligations Law and New York Civil Practice Laws and Rules 327.


16.           Negotiated Agreement. Purchaser and Seller acknowledge that they
have been advised and represented by counsel in the negotiation, execution and
delivery of this Agreement and accordingly agree that if an ambiguity exists
with respect to any provision of this Agreement, such provision shall not be
construed against any party because such party or its representatives drafted
such provision.


17.           Severability. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any arbitrators to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law. If the final determination of
the arbitrators declares that any item or provision hereof is invalid or
unenforceable, the parties hereto agree that the arbitrators making the
determination of invalidity or unenforceability shall have the power, and are
hereby directed, to reduce the scope, duration or area of the term or provision,
to delete specific words or phrases and to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified.


18.           Headings. The headings in this Agreement are inserted for
convenience only and shall not constitute a part hereof.


19.           Counterparts; Facsimile. For the convenience of the parties, any
number of counterparts hereof may be executed, each such executed counterpart
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument. Facsimile or electronic transmission of any signed
original counterpart and/or retransmission of any signed facsimile or electronic
transmission shall be deemed the same as the delivery of an original.


 
15

--------------------------------------------------------------------------------

 
 
20.           Arbitration. Except as otherwise set forth in Section 4(b) hereof,
if any dispute or difference of any kind whatsoever shall arise between the
parties to this Agreement (each a “Disputing Party”) in connection with or
arising out of this Agreement, or the breach, termination or validity thereof (a
“Dispute”), then, on the demand of any Disputing Party, the Dispute shall be
finally and exclusively resolved by arbitration in accordance with the
Commercial Arbitration Rules of the AAA (the “Rules”) then in effect, except as
modified herein. The arbitration shall be held, and the award shall be issued
in, the State of New York. The arbitration shall be conducted by a panel of
three (3) arbitrators chosen as follows within thirty (30) days after receipt by
respondent of the demand for arbitration: (a) one arbitrator shall be chosen by
Seller; (b) one arbitrator shall be chosen by Purchaser; and (c) a third neutral
arbitrator shall be chosen by the mutual agreement of the arbitrators chosen by
Seller and Purchaser. By agreeing to arbitration, the Disputing Parties do not
intend to deprive any court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment, or other order in aid of arbitration
proceedings and the enforcement of any award. Without prejudice to such
provisional remedies as may be available under the jurisdiction of a court, the
arbitrators shall have full authority to grant provisional remedies and to
direct the Disputing Parties to request that any court modify or vacate any
temporary or preliminary relief issued by such court, and to award damages for
the failure of any Disputing Party to respect the arbitrators’ orders to that
effect. Any arbitration proceedings, decisions or awards rendered hereunder and
the validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq. In arriving at a
decision, the arbitrators shall be bound by the terms and conditions of this
Agreement and shall apply the governing law of this Agreement as designated in
Section 14. The arbitrators are not empowered to award damages in excess of
compensatory damages, and each Disputing Party hereby irrevocably waives any
right to recover punitive, exemplary or similar damages with respect to any
Dispute. The award shall provide that the fees and expenses of the arbitration
(including the fees of the AAA, the fees and expenses of the arbitrators and
attorneys’ fees of the prevailing Disputing Party) shall be allocated based on
the proportion that the aggregate amount of disputed items submitted to
arbitration that are unsuccessfully disputed by each Disputed Party (as finally
determined by the arbitrators) bears to the total amount of all disputed items
submitted to arbitration. The award, which shall be in writing and shall, on the
written request of any Disputing Party, state the findings of fact and
conclusions of law upon which it is based, shall be final and binding on the
Disputing Parties and shall be the sole and the exclusive remedy between the
Disputing Parties regarding any claims, counterclaims, issues or accountings
presented to the arbitral tribunal. Judgment upon any award may be entered in
any court of competent jurisdiction located in the State of New York, and the
parties hereby consent to the exclusive jurisdiction of the courts located in
the State of New York. All arbitration proceedings and resulting arbitration
awards shall be strictly confidential and shall not be disclosed by the
Disputing Parties to anyone, except to the extent necessary to disclose to
compel arbitration, enforce any arbitration award or for accounting and
financial reporting or to comply with reporting obligations under applicable
securities laws and regulations.


21.           Entire Agreement. This Agreement, the Stock Purchase Agreement,
the KR Employment Agreement and the Seller Employment Agreement, including all
schedules and exhibits hereto and thereto, contain the entire understanding of
the parties hereto with respect to the subject matter hereof.


[Remainder of page intentionally left blank]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
COMPANIES:
         
CEJON, INC.
         
By:
/s/ David Seeherman
   
Name:
David Seeherman
   
Title:
CEO
         
CEJON ACCESSORIES, INC.
         
By:
/s/ David Seeherman
   
Name:
David Seeherman
   
Title:
CEO
         
NEW EAST DESIGNS, LLC
         
By:
/s/ David Seeherman
   
Name:
David Seeherman
   
Title:
Chairman
         
PURCHASER:
         
STEVEN MADDEN, LTD.
         
By:
/s/ Edward Rosenfeld
   
Name:
Edward Rosenfeld
   
Title:
Chief Executive Officer
         
SELLER:
         
/s/ David Seeherman
 
David Seeherman
         
KR:
         
/s/ Kenneth Rogala
 
Kenneth Rogala

 
Counterpart Signature Page

Earn-Out Agreement
 
 
 

--------------------------------------------------------------------------------

 